Citation Nr: 0730375	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  02-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 70 percent 
for major depressive disorder.

3.  Entitlement to an initial compensable rating for 
tendonitis of the right (major) arm, prior to January 30, 
2003, and a rating higher than 10 percent from that date 
onwards.

4.  Entitlement to a rating higher than 50 percent for 
residuals of an injury to the left (minor) forearm.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD


W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
June 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from May 2001 and more recent rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In the May 2001 decision, the RO 
granted service connection for major depressive disorder and 
assigned an initial 30 percent rating retroactively effective 
from April 22, 1999.  The RO denied service connection for 
PTSD.  A May 2002 RO decision, in relevant part, granted 
service connection for tendonitis of the right arm and 
assigned an initial 0 percent (i.e., noncompensable) rating 
retroactively effective from May 18, 2001, the date of 
receipt of the veteran's claim for this condition.  That 
decision also increased the rating for the residuals of an 
injury to his left forearm - from 30 to 50 percent, also 
retroactively effective from May 18, 2001.

A May 2003 RO decision increased the rating for the right arm 
tendonitis from 0 to 10 percent - but only retroactively 
effective as of January 30, 2003 (so not all the way back to 
the prior effective date of May 18, 2001), and the veteran 
continued his appeal for a higher rating, including for the 
entire period since the filing of this claim.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).

In October 2003 the Board remanded this case to the RO for 
further development and consideration - noting, among other 
things, the veteran had filed a timely Notice of Disagreement 
(NOD) to initiate an appeal of the initial rating assigned 
for the tendonitis in his right arm and for the rating, 
though increased, for the residuals of his left forearm 
injury.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
He subsequently perfected the appeal of those claims by 
filing a timely Substantive Appeal (VA Form 9) in January 
2004.  38 C.F.R. § 20.200 (2006).

A September 2004 RO decision, on remand, increased the 
initial rating for the major depressive disorder from 30 to 
70 percent, with the same retroactive effective date of April 
22, 1999.  The veteran has since continued to appeal for an 
even higher rating.  See again AB, 6 Vet. App. at 38-39 (a 
veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).  The RO continued 
to deny service connection for PTSD.

In an October 2004 statement in support of his claims (VA 
Form 21-4138), the veteran asserted that the effective date 
for the compensable, i.e., 10 percent rating for the 
tendonitis in his right arm should have been the date his 
claim was received - which, as mentioned, was on May 18, 
2001.  Since, however, in evaluating the severity of the 
tendonitis in this decision, the Board must determine whether 
he was entitled to an initial compensable rating for this 
condition from May 18, 2001 until January 30, 2003, when he 
received the higher 10 percent rating, this also will, in 
turn, address whether he is entitled to an earlier effective 
date for the 10 percent rating.  So there is no need to 
remand this ancillary issue because it is for all intents and 
purposes part and parcel of the claim for a higher initial 
rating for the tendonitis.

One other preliminary point deserves mentioning.  The RO's 
May 2002 decision also denied an additional claim for service 
connection for tendonitis of the left arm as another 
secondary residual of the already service-connected left 
forearm injury.  And records show the RO sent the veteran a 
letter that same month informing him of that decision denying 
this claim and apprising him of his procedural and appellate 
rights.  There is no indication he did not receive that 
letter or that the U.S. Postal Service returned it as 
undeliverable (especially since he timely appealed two other 
claims that were also decided in that decision).  In the 
October 2004 statement in support of his claims, the VA Form 
21-4138 referenced above, he also indicated his disagreement 
with the May 2002 decision denying that additional claim.  
But this disagreement, even if accepted as a NOD concerning 
this claim, was not received within one year of being 
notified of that May 2002 decision, so it is untimely.  See 
38 C.F.R. §§ 20.201, 20.300, and 20.302 (2006).  
That notwithstanding, the RO has since readjudicated this 
claim in the July and November 2006 supplemental statements 
of the case (SSOCs), and in response the veteran's local 
representative submitted VA Form 646s in July and November 
2006, shortly after receiving each of those SSOCs, 
listing this additional issue as one of the claims being 
appealed.  Although the representative here in Washington, 
DC, did not also include this additional issue as being 
appealed, he referenced the July 2006 VAF 646, which did.  
Consequently, the Board will consider whether tendonitis is 
one of the service-connected residuals of the left forearm 
disability and, if it is, will assess the severity of it in 
determining whether the veteran is entitled to a higher 
rating for his left forearm disability.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The most persuasive medical evidence of record indicates 
the veteran does not satisfy the diagnostic criteria for 
PTSD.

3.  The veteran does have a major depressive disorder as a 
result of a rather severe injury to his left forearm in 
service, however, and this condition causes major 
deficiencies in most areas of his life - such as his work, 
family relations, judgment, thinking, and mood.  His current 
Global Assessment of Functioning (GAF) score is 35, but he 
does not have total occupational and social impairment.

4.  Prior to December 3, 2002, the veteran's right arm 
disability manifested with some tenderness medially and 
laterally, but no crepitus, redness, or swelling.  Range of 
motion (ROM) testing revealed only slight, pain-free, 
limitation of motion (LOM), and X-rays showed no degenerative 
changes or other abnormalities.

5.  As of December 3, 2002, the right arm disability 
manifested with edema and a partial tear involving the common 
flexor tendon.  ROM testing revealed painful motion 
throughout the entire range of movement of this arm.

6.  The veteran's right arm symptoms since have mostly 
resolved through treatment with injections.

7.  The veteran's left forearm disability manifests with 
chronic pain, weakness, numbness, and fatigability.  But 
there is no objective clinical confirmation of tendonitis, 
including as part and parcel of this disability, and there is 
no indication the circumstances of this case are so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards; that is, the 
medical evidence of record does not show the current maximum 
schedular evaluation is inadequate.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).

2.  The requirements are not met for an initial rating higher 
than 70 percent for major depressive disorder.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2006).

3.  The requirements are not met for an initial compensable 
rating for the right (major) arm disability prior to December 
3, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5024 (2006).

4.  The requirements are met, however, for a higher 10 
percent rating - but no greater, for the right (major) arm 
disability from December 3, 2002, onwards (so slightly 
earlier than the current January 30, 2003, effective date for 
this higher rating).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5024 (2006).

5.  The requirements are not met, though, for a rating higher 
than 50 percent for the residuals of the left (minor) forearm 
injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45 4.124a, 
Diagnostic Code 8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  See also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, a May 2001 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his initial, underlying claims for service 
connection, as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that was relevant to his claims.  
A March 2002 RO letter informed him of the requirements for 
establishing his entitlement to service connection on a 
secondary basis.

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as is the case with the veteran's major 
depressive and right arm disorders, a claim has been proven, 
the purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When, as with the major 
depressive disorder, this did not occur until after the 
VCAA's enactment, the veteran is entitled to pre-decisional 
notice on all elements of his underlying claim - including 
in this particular instance as it relates to the downstream 
disability rating and effective date elements.  Moreover, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show the error was harmless.

An April 2003 RO letter issued during the pendency of this 
appeal informed the veteran of the information needed to 
support his claim for a higher initial rating for his right 
arm disability.  And a November 2003 AMC letter issued 
pursuant to a Board remand also informed him of the evidence 
needed to support higher ratings for his other disabilities, 
including a higher initial rating, as well as again informing 
him of the type evidence needed to support his service 
connection claims.  Those letters did not address how 
effective dates are determined, since those letters were 
issued prior to the Court's decisions in Dingess/Hartman and 
Dunlap.  But the AMC cured that deficiency with a June 2006 
letter that addressed the downstream elements of the claims 
and the type of evidence impacting those determinations.  
Moreover, the July 2006 SSOC reflects the RO's readjudication 
of the claims on a de novo basis after providing that notice.  
Thus, all notice requirements have been met and all timing-
of-notice errors cured.  38 U.S.C.A. § 5103(a), 5104, 7105; 
see also Dingess/Hartman, 19 Vet. App. at 493; Prickett, 20 
Vet. App. at 376.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the records and reports of the 
private doctors he cited.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  


Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for PTSD

The veteran sustained a serious injury to his left forearm 
during service when he pierced it with a knife while splicing 
cable to repair electronic equipment.  The injury required 
surgery and left him with permanent residuals.  He already 
has established his entitlement to service connection for 
several residuals of that accident (e.g., the resulting 
disability in his left forearm, scars, etc.).

But in addition to this disability already service connected, 
the veteran alleges he has PTSD, as well, from dealing with 
the emotional and other effects of that trauma.

Governing Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  


Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and the in-service stressor.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

Analysis

As already acknowledged, there is no disputing the veteran 
sustained a severe injury to his left forearm while in the 
military.  His service medical records fully document that 
traumatic injury and, as mentioned, indeed, several residuals 
are already service connected.  So the determinative issue is 
whether he has PTSD as a result of that injury.  The RO's 
September 1999 rating decision did not address the PTSD claim 
directly but denied service connection for the major 
depressive disorder in light of the lack of evidence that the 
veteran's then current symptoms were related to the injury.  
[Note:  the major depressive disorder since has been service 
connected as a consequent residual of that trauma and, at 
present, rated as 
70-percent disabling.]

As part of his appeal to also service connect PTSD, the 
veteran submitted an October 2000 statement of a licensed 
clinical social worker commenting that the nature of the 
injury alone "would be sufficient cause for consideration of 
the PTSD diagnosis as a service-connected condition."  And 
she in fact rendered a diagnosis of PTSD and major depressive 
disorder.  A VA psychologist, however, determined the veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD.

The report of the veteran's February 2001 VA mental status 
evaluation indicates that, according to his mental hygiene 
clinic treatment records, he complained of depression, 
irritability, decreased energy, and hopelessness, and that as 
the symptoms referable to his left arm increased, so did his 
mental symptoms.  The examiner observed that the veteran's 
chief complaints during that evaluation were that he did not 
have any interests and he did not like people.  Although he 
had to work to take care of his family, he preferred to be in 
a cabin up in the mountains, as he preferred to be alone.

After interviewing the veteran and taking note of both his 
claimed subjective symptoms as well as those objectively 
confirmed, the examiner observed the veteran did not report 
any PTSD symptoms at the examination.  When he asked what his 
PTSD symptoms were, he replied he did not know.  And when 
questioned further, he denied primary PTSD symptoms such as 
intrusive distressing thoughts or recollections of his 
injury, or nightmares about it or avoidance of things that 
reminded him of it.  The examiner also questioned whether the 
veteran's injury even met the DSM-IV criterion for a 
traumatic event that may induce PTSD.

After listing the examples provided in DSM-IV, which include 
military combat, violent personal assault (sexual assault, 
physical attack, robbery, mugging), being kidnapped, being 
taken hostage, terrorist attack, torture, incarceration as a 
prisoner of war or in a concentration camp, natural or 
manmade disasters, severe automobile accidents, or being 
diagnosed with a life-threatening illness, and also 
acknowledging these examples should not be deemed as all-
inclusive, the examiner commented these examples seemed to 
indicate more severe stressors than the one represented by 
the veteran's injury in service.  As a result, the examiner 
diagnosed major depressive disorder - which he attributed to 
the injury in service.  [Note:  And, again, based on that 
opinion and link to the left forearm injury in service, the 
May 2001 RO decision granted service connection for the major 
depressive disorder - albeit while at the same time denying 
service connection for PTSD.]

In a January 2002 statement, the veteran denied telling the 
examiner that he did not know what his PTSD symptoms were.  
Instead, he asserted that he replied, "you're the doctor."  
He also asserted that the licensed social worker and he both 
believed he had PTSD, and that he passed the DSM-IV test as 
administered by the social worker.  He said that perhaps the 
VA psychologist-examiner should have approached his 
conversation with him differently, as it is not his 
responsibility to know what his PTSD symptoms are.



Because of this uncertainty over whether he has PTSD, the 
veteran had another VA mental status evaluation in April 
2004.  The report reflects that the examiner reviewed the 
claims file for the veteran's pertinent medical and other 
history, including the results of the May 2001 examination.  
The veteran told this examiner that he felt sad and depressed 
all the time because of his left arm disability and his 
frustration with the associated pain.  He also felt ashamed 
and had low self-esteem, as well as serious irritability.  He 
told the examiner that he used alcohol as a sedative and pain 
reliever.  The examiner diagnosed major depressive disorder 
secondary to the left arm injury and alcohol abuse.  In 
response to the RO's request for an opinion as to whether the 
veteran also had PTSD, the examiner replied that he concurred 
with the May 2001 examiner that the veteran's injury in 
service did not meet the DSM-IV stressor criterion for PTSD.  
In discussing the rationale for this conclusion, the examiner 
noted that, while the veteran's injury was difficult to go 
through, it did not meet DSM-IV stressor criteria.  Further, 
the examiner observed, the veteran seemed to indicate no 
significant difficulty with reexperiencing his trauma or 
injury, as he denied nightmares and told the examiner that he 
could keep the memories at bay.  When he sometimes felt them 
coming on, he did not allow them to become intrusive 
memories.  He told the examiner there were some things that 
reminded him of the trauma, and they did upset him, and he 
tended to avoid things such as knives.  But, nonetheless, 
based on the nature of his stressor and his lack of 
reexperiencing the trauma, the examiner concluded the veteran 
did not meet the DSM-IV criteria for a PTSD-type stressor.

In deciding this claim, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may 
favor the opinion of one competent medical expert over that 
of another, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board finds the unfavorable opinions of the two VA 
psychologists to be more probative than the license social 
worker's opinion to the contrary.  Her opinion, though 
supportive of the claim, contains a number of key 
deficiencies on its face.  First, her opinion that the 
veteran's injury in service was a sufficient stressor was 
entirely conclusory; there no reference whatsoever to the 
specific DSM-IV criteria.  She had the veteran complete a 
checklist, on which she apparently annotated with handwritten 
comments.  The Board infers that these are the questions 
which the veteran asserted he answered correctly to meet the 
requirements for a diagnosis of PTSD.  This checklist shows 
the veteran endorsed intrusive thoughts, which the social 
worker labeled constant.  He also listed distressing dreams 
and having reexperienced the event.  The social worker 
acknowledged these dreams were less so than in the 1980s.  In 
any event, the social worker's report reflected no analysis 
of those answers or explanation why the responses suggested a 
PTSD diagnosis was appropriate.

Conversely, both evaluating VA psychologists provided this 
level of information, discussing the veteran's responses in 
comparison to what one usually could expect as an answer if 
he indeed had PTSD.  And they noted several discrepancies, 
not so much insofar as whether he sustained an unfortunate 
injury to his left forearm while in the military (that much 
is readily conceded), but more so in terms of comparing this 
type of trauma to the various other notable incidents 
commonly encountered and, more importantly, his emotional 
response - such as whether he continually re-lives the event 
and is unable to effectively cope with the aftermath of it.  
And it bears reiterating that, to the extent he has major 
depression and other associated symptoms from that 
unfortunate accident, even the VA examiners readily 
acknowledged this disability is directly traceable to that 
incident in service.  Indeed, the rating for his consequent 
major depressive disorder is now 70 percent, only one level 
below the highest possible rating.  38 C.F.R. § 4.130, DC 
9434.  Moreover, his major depressive disorder is rated in 
the same manner, and indeed on the basis of the same symptoms 
and considerations, as PTSD (under DC 9411) - in turn 
meaning, for all intents and purposes, the distinction 
between whether he has one condition versus the other is far 
less significant.

There simply is no explanation of why the veteran could not 
articulate the necessary symptoms to the VA examiners (to 
support a diagnosis of PTSD instead of major depressive 
disorder) when he had two separate opportunities to do so.  
And to the extent he did, he admitted that he could keep the 
reminders of the injury in service from becoming intrusive, 
that is, to the point they would adversely affect his day-to-
day functioning other than as contemplated in the rating for 
his major depressive disorder.

An April 2002 statement from the veteran's wife states she 
liked to watch medical shows on television that included 
emergency situations and surgery, such as the Discovery 
Channel.  But if the veteran was present, he would yell at 
her to change the channel or would leave the room, since it 
caused him to relive the injury and the pain he endures on a 
daily basis.  She also said he sometimes had terrible 
nightmares; but most interestingly, she explained that his 
nightmares were related to his fear that she would have 
another extra-marital sexual affair, rather than his injury 
in service.

In summary, the VA psychologist's opinions - that the 
veteran does not have PTSD as a result of his unfortunate 
left forearm injury in service, are more persuasive than the 
licensed clinical social worker's opinion that he does.  
The VA psychologist's opinions are more supported by the 
evidence of record.  Thus, the Board is constrained to find 
that the preponderance of the evidence is against the 
veteran's claim.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If, as here, the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Increased Rating Claims

Governing Laws and Regulations, in General

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and usually the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999), it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability, as is the case with the veteran's major 
depressive disorder and right arm disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as a "staged" rating.  
Fenderson, 12 Vet. App. at 125-26.

Major Depressive Disorder

Governing Laws and Regulations

In addition to the general standards set forth above, ratings 
for mental disorders include consideration of the DSM-IV 
criteria, 38 C.F.R. § 4.130, but the VA's rating criteria 
govern the overall evaluation.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-44 (2002).  An evaluation of the 
disability level of a mental disorder is based on the total 
evidentiary picture of the veteran's occupational and social 
impairment.  Further, social impairment is not the sole 
criterion on which an evaluation is based, 38 C.F.R. 
§ 4.126(a), (b), and applicable rating criteria are applied 
via an overall assessment of the veteran's disability 
picture.

Analysis

As already mentioned, a September 2004 RO decision increased 
the veteran's rating for his major depressive disorder from 
30 to 70 percent, and the RO made the increase retroactively 
effective from the date of receipt of his claim for a higher 
rating for this condition.  So the only remaining question is 
whether at any time since filing his claim his depressive 
disorder has met the requirements for the maximum possible 
100 percent rating.  For reasons that will be explained, 
the Board concludes his major depressive disorder has never 
been totally disabling, so never entitling him to this 100 
percent rating.

The rating criteria provide that an acquired mental disorder 
causing occupational and social impairment that reflects 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships, warrants a 70 percent rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.

38 C.F.R. § 4.130, DC 9434.

The evidence of record shows that the criteria for the 
existing 70 percent rating fully capture the extent of the 
veteran's symptoms.  While the October 2000 report of the 
social worker, the veteran's wife's statement, and the 
examination reports reflect his struggles with the serious 
symptoms of constant depression, explosiveness, isolative 
behavior, some past suicide ideation, and impaired impulse 
control, there is minimal, if any, evidence of the even more 
serious symptoms required for an even higher 100 percent 
rating.

The Board has already noted that the February 2001 
examination report reflects that the veteran did not like 
people and he preferred to live in a mountain cabin.  
He described constant anxiousness and depression, weekly 
panic attacks and, at times, suicidal thoughts, though he 
told the examiner that he would never harm himself because of 
his children.  He also said he tended to overeat and was 
overweight, as he could not motivate himself or focus to do 
much.  He denied having any close friends, and he felt close 
only to his children, as he was married solely for their sake 
since his wife's infidelity.  While he admitted to occasional 
homicidal thoughts, he denied being violent or assaultive.  
He worked full time for a VA RO.

According to the objective findings on examination, the 
veteran was able to maintain his personal hygiene and other 
basic activities of daily living.  He was alert and oriented 
to person, place, and time, was appropriate and cooperative, 
and had no inappropriate behaviors.  His mood was anxious and 
depressed, as he was tense and never smiled or laughed.  His 
eye contact was fair, the rate and flow of his speech 
adequate, and there were no irrelevant, illogical, or obscure 
speech patterns.  Psychomotor activity was within normal 
limits, and there was no evidence of impairment of thought 
process or communication.  His short-term memory was poor, 
but his long-term memory was unimpaired.  The examiner did 
not assign a GAF score, but noted the veteran's marital 
problems aggravated his depression, and that he could not 
determine to what extent the veteran's symptoms were due to 
his service-connected injury or to other causes such as his 
marital problems.

The information contained in the April 2004 examination 
report concerning the PTSD claim is incorporated here by 
reference.  The veteran denied being on any psychiatric 
medications at the time of that examination, and he described 
anger and low frustration tolerance in addition to his other 
symptoms, including significant social withdrawal.  He 
believed his condition had markedly worsened.  The report 
reflects that he continued to work full time at the local VA 
RO, but he felt he was barely hanging on to his job because 
of struggles with memory problems, poor concentration, 
forgetting regulations, and a markedly impaired level of 
production.  He expressed fear that he might soon lose his 
job, and he also described how he had experienced difficulty 
with his anger while at work.  There had been problems with 
his supervisor, and he told the examiner that he had used a 
significant amount of his annual and sick leave.

The veteran also reported that he did not love his wife, and 
that he only stayed in the marriage for his children.  He 
still felt angry towards her because of her affair.  He told 
the examiner that, about two months earlier, in February 
2004, he had pushed her very hard and that she broke her 
wrist when she fell.  He said he also pushed his 19-year-old 
stepson, and that he had become more withdrawn from his 
younger children and spent less and less time with them.  He 
denied having any friends, as he preferred to be alone.

There is no disputing the veteran is seriously impaired, both 
occupationally and socially, as reflected by the examiner's 
GAF score of only 35.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the DSM-IV.  A GAF of 35 falls within the range of 31 
to 40, which suggests major impairment in several areas.  
Id., p. 47.  But the veteran's impairment is not total.  
Although the examination report confirms serious/major 
symptoms in most areas, the examiner found no indication of 
the type symptoms required for the maximum possible 100 
percent rating.  Objective mental status examination revealed 
the veteran was adequately groomed and that he adequately 
maintained his personal hygiene, and his communication was 
adequate, too.  His difficulty with other activities of daily 
living were more related to his arm disabilities.  The 
examiner indicated, as well, there was no obsessive-
compulsive behavior and that the veteran's speech was within 
normal limits.  There were no persistent delusions or 
hallucinations, either.

So all things considered, while there is evidence of the 
veteran's aggressive and hostile behavior, such as in 
conflicts at work, instances of road rage as described by him 
and his wife, and the problems in his home, the Board finds 
that the evidence as a whole falls short of showing grossly 
inappropriate behavior or a persistent danger of hurting 
himself or others.  The incident with his supervisor occurred 
in April 2002.  He presented at the emergency room and 
reported that he was afraid he was going to beat up someone 
and did not want to go to jail.  Examination revealed no 
auditory or visual hallucinations, no delusions, or suicide 
ideations.  The examiner diagnosed substance-induced mood 
disorder, as the veteran had continued to abuse alcohol, and 
the report reflects that he accepted voluntary admission 
because of his fear that he would harm others.

In subsequent statements, the veteran has adamantly disputed 
that entry and insisted that his comments were misconstrued.  
He also disputed that his admission was voluntary, as he was 
told he could consent to admission or be handcuffed.  
He explained that he was trying to explain how his depression 
and anger made him feel, and not that he had any fear or 
intent to harm anyone else.  His wife corroborates this.  But 
in any event, the April 2002 note by the treating 
psychiatrist indicates the veteran's mental status 
examination was unremarkable, and that he agreed with his 
wife that continued hospitalization was counterproductive, 
as it increased his anxiety over the separation from his 
children.  They were encouraged to avail themselves of 
available counseling.

Thus, the Board finds that the preponderance of the evidence 
shows the veteran's major depressive disorder, while severe 
causing major social and occupational impairment in the ways 
mentioned, nonetheless more nearly approximates the 
requirements for the existing 70 percent rating, more so than 
that required for the highest possible 100 percent rating.  
Furthermore, since his major depressive disorder has not been 
more than 70-percent disabling at any time since filing his 
claim, his rating cannot be staged under Fenderson either.  
38 C.F.R. §§ 4.7, 4.130, DC 9434.

Right Arm Rating

Governing Laws and Regulations

The general legal standard for rating disabilities are also 
incorporated here by reference.  Further, disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Analysis

Upon receipt of the April 2002 VA joints examination report, 
the May 2002 rating decision granted service connection with 
a 0 percent (i.e., noncompensable) rating.  See 38 C.F.R. 
§ 4.39.  The RO evaluated the veteran's right arm disorder 
analogous to tenosynovitis under hyphenated DC 5024-5201 for 
tendonitis rated on the basis of limitation of motion (LOM).  
See 38 C.F.R. §§4.20, 4.27 (A hyphenated code is used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation).

Tenosynovitis is rated on the basis of LOM as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5024.  DC 5003 provides 
that degenerative arthritis established by X-ray is rated on 
the basis of LOM under the appropriate Diagnostic Codes for 
the joint involved.  Further, if the LOM of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  LOM must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of LOM, but with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups and occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is assigned.  
Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

The Board notes that DC 5201 addresses LOM of the arm 
secondary to shoulder pathology, but the related medical 
evidence of record reflects no complaints or findings related 
to the veteran's shoulder.  He has consistently claimed 
disability related to his right elbow, that is what he was 
granted service connection for, and that is how the Board 
will decide his appeal.  Nonetheless, he was not prejudiced 
by the rating under DC 5201, as his right elbow/forearm 
disability fares no better or worse under DC 5206.

Normal ROM of the elbow and forearm on flexion and extension 
is 0 to 145 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The 
March 1989 rating decision that granted service connection 
for the left arm disability reflects that the veteran is 
right handed, which means that his right arm is his dominant 
joint.  See 38 C.F.R. § 4.69.

DC 5206 provides for a noncompensable evaluation where 
flexion is limited to 110 degrees; a 10 percent evaluation 
where flexion is limited to 100 degrees; a 20 percent 
evaluation where flexion is limited to 90 degrees; a 30 
percent evaluation for the major joint where flexion is 
limited to 70 degrees; a 40 percent evaluation for the major 
joint where flexion is limited to 55 degrees; and a 50 
percent evaluation for the major joint where flexion is 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, pertinent to limitation of elbow extension for 
the major joint, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 degrees;  a 
30 percent evaluation where extension is limited to 90 
degrees; a 40 percent evaluation where extension is limited 
to 100 degrees; and a 50 percent evaluation where extension 
is limited to 110 degrees. See 38 C.F.R. § 4.71a, DC 5207.

DC 5208 provides for a 20 percent rating where flexion of the 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5208.

Upon receipt of the April 2003 VA examination report, which 
noted Dr. Chhabra's treatment records, the May 2003 rating 
decision granted the compensable rating of 10 percent 
effective January 2003.  The findings at the April 2003 VA 
examination essentially mirrored those of Dr. Chhabra, an 
orthopedist to whom the veteran's primary private care 
provider referred him.  Dr. Chhabra's December 2002 treatment 
note reflects that the veteran had experienced medial 
epicondyle pain that required injections but without relief.  
Examination revealed no tenderness over the medial 
epicondyle, but provocative maneuvers of the right wrist 
flexion produced pain.  There also was mild tenderness with 
ulnar compression in that region, and some mild paresthesias 
into the forearm with ulnar nerve compression at the elbow.  
Hyperflexion test was negative.  The elbow was stable, and 
ROM was full with no crepitus.  Dr. Chhabra ordered a MRI.

Dr. Chhabra's late December 2002 note reflects that the MRI 
showed edema and a small partial tear at the common flexor 
tendon origin of the right elbow, which was consistent with 
medial epicondylitis.  But there was no evidence of ligament 
pathology or other abnormalities.  The Nerve Conduction and 
EMG studies were negative for any cubital tunnel syndrome.  
The veteran expressed his frustration, and Dr. Chhabra 
informed him that a epicondylectomy could be performed, but 
also advised him that there was only a 50 percent chance of 
improvement, and the recurrence rate was high.  The veteran 
consented to another injection of Xylocaine and Kenalog, and 
he obtained excellent relief.  These factors all point to a 
compensable rating as of Dr. Chhabra's December 3, 2002, 
private examination.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45. The 
late December 2002 MRI merely confirmed the findings at that 
office visit.  But the Board finds that the veteran's right 
elbow did not manifest at a compensable rate prior to that 
date.

The RO noted the veteran's claim for service connection for 
the right elbow as having been received in May 2001.  Dr. 
Crickenberger's, the veteran's primary private provider's, 
October 2001 report states that an X-ray of the veteran's 
right elbow showed no degenerative changes, and examination 
of the right elbow showed it to manifest good ROM with pain 
localized over the medial epicondyle anterior and posterior.  
He made no notation of pain on ROM.  Neurological examination 
was normal.  

At the April 2002 VA examination, he told the examiner that 
his right arm was weak and it was stiff.  But he denied any 
heat, redness, instability, giving away, or locking.

On examination, the examiner noted the right arm and grip to 
be strong.  The right elbow was tender medially and 
laterally, but there was no crepitus, deformity, or swelling.  
ROM on extension was full to 0 degrees, actively, passively, 
and after fatiguing, all without pain.  ROM on active flexion 
was to 140 degrees, and to 145 degrees passively and after 
fatiguing, both without pain.  The examiner noted that the X-
rays of the right elbow showed a normal examination.  As is 
evident, the veteran's right elbow ROM was only 5 degrees 
less than normal.  In light of the fact that the examiner 
noted the motion to be pain-free, the Board finds that the 
slight LOM manifested did not approximate a compensable 
rating.  38 C.F.R. § 4.7.

As for the period beginning on December 3, 2002, and 
continuing onwards, the Board finds that a rating higher than 
10 percent has not been met or approximated.  Id.  The 
diagnosis at the April 2003 VA examination was chronic right 
epicondylitis with small partial tear at the common flexor 
tendon.  As already noted, despite his pain, which was 
confirmed by objective clinical examination, the veteran's 
right elbow manifested full ROM which, standing alone, would 
mean a 0 percent, or noncompensable, rating.  In light of his 
pain, however, and the functional loss due to that pain, his 
right elbow approximates a 10 percent rating but no more, as 
it otherwise approximates a noncompensable rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Further, the 
Board finds that a 10 percent rating compensates the veteran 
for his functional loss due to pain.  Id.

Dr. Crickenberger's records of April 2004 document that, 
while the veteran presented for treatment of his left elbow, 
his right elbow symptoms had subsided after his referral to 
Dr. Chhabra, who administered injections.  The June 2005 VA 
examination report states that the left arm was the focus of 
the examination, but the examiner noted the veteran's right 
arm and right grip to be stronger than the left, and pulses 
and reflexes were normal.  He noted the findings of the April 
2003 examination related to the right elbow.  Dr. 
Crickenberger subsequently referred the veteran to Dr. Bravo 
for treatment of the left arm.

Dr. Bravo's February 2006 treatment note indicates that the 
veteran's right elbow was unremarkable, and that the veteran 
stated that he was doing quite well on his right side.  Thus, 
the Board finds that the veteran's right elbow more nearly 
approximates a 10 percent rating, and no higher for the 
appeal period that began on December 3, 2002.  38 C.F.R. 
§ 4.7.  Since, for these reasons and bases, the preponderance 
of the evidence is against the claim for a rating higher than 
10 percent, there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Arm Rating

The legal standard for rating the musculoskeletal system is 
hereby incorporated here by reference.  As noted earlier, the 
veteran was service connected for the left arm in 1989.  
Thus, he is not entitled to a staged rating for this 
disability.  Instead, the present level of disability is of 
primary concern, and past medical reports do not take 
precedence over current findings.  See Francisco, 7 Vet. App. 
at 58.  The claims file shows that, because earlier rating 
decisions determined those criteria were more favorable to 
him, the veteran's left elbow is rated under the criteria for 
peripheral nerves, that is, as complete or incomplete 
paralysis of the peripheral nerve involved, in this case, the 
ulnar nerve.  And the Board finds that the evidence confirms 
that they are more favorable.  There is no evidence 
whatsoever that the veteran's neurological symptoms manifest 
complete paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2002).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, moderate degree.  Id.  
Ulnar nerve pathology is rated under DC 8516.

Under that code, a maximum evaluation of 50 percent is 
warranted for complete paralysis of the ulnar nerve of the 
minor upper extremity, which is defined as being manifested 
by the "griffin claw" deformity due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist.  38 C.F.R. 
§ 4.124a, DC 8516.

The veteran is right handed, so his left arm is his minor 
extremity.  38 C.F.R. § 4.69.  The May 2002 rating decision 
granted the veteran the maximum rating of 50 percent for his 
left arm disability.  Consideration of his left arm under the 
rating criteria for musculoskeletal or muscle group 
disability would not allow him access to a rating higher than 
his current 50 percent.  The Board notes the veteran's left 
arm disability.  The June 2005 examination report reflects 
that the veteran told the examiner that he had trouble with 
just about everything, including fishing and trying to hold a 
rod and reel.  He tried to avoid using his left hand as much 
as possible, and his wife had to help him button his shirt 
and tie his shoes.  He stopped using Tramadol for pain relief 
and started using Ibuprofen.  Nonetheless, the Board finds 
that the increase to the maximum, 50 percent, granted by the 
May 2002 rating decision reasonable compensates the veteran 
for the functional loss of his left arm disability, as it is 
his minor extremity.  38 C.F.R. §§ 4.1, 4.7.
His maximum rating for the incomplete ulnar nerve paralysis 
notwithstanding, he seeks an additional separate rating for 
tendonitis of the left elbow as part of his left arm 
residuals as well.  The preponderance of the evidence, 
however, shows that musculoskeletal symptomatology is not a 
currently manifested residual of his service-connected left 
arm disability.

The RO specifically requested the examiners at the veteran's 
examinations to determine or note if tendonitis was present 
in the left elbow and, if so, if it was causally related to 
the left arm injury residuals.  The consensus was no.  The 
examiner at the April 2002 examination noted the X-rays of 
the left elbow as showing a normal examination.  And, he 
specifically noted that no tendonitis of the left arm or 
forearm was noted on examination.  This was also the case at 
the June 2005 examination.

The report states that the examiner was the same as who 
conducted the 1999 examination, and he again reviewed the 
claims file as part of the examination.  The examiner noted 
the history of the veteran's left elbow and conducted an 
examination.  Diagnosis was right elbow epicondylitis, the 
same diagnosis as at the April 2003 examination.  As to 
whether the left elbow manifested tendonitis, the examiner 
observed that the veteran's initial nerve injury was to the 
distal left forearm, and it did not involve the left elbow.  
And while any injury to the nerves, or other problems, in the 
distal forearm would cause problems distally, as explained in 
the 1999 report, it would not cause problems proximally-to 
include the elbow.  Although no diagnosis of tendonitis was 
made, the examiner's opinion was clear that any such 
pathology would not be secondary to the service-connected 
left hand forearm nerve injury.  Thus, the veteran's claimed 
right elbow tendonitis has not been found on examination or 
service connected as part of his left arm nerve injury 
residuals.  So, no increase in the rating of those residuals 
is in order on that basis.  38 C.F.R. § 4.7.

In light of the finding above, the Board will also consider 
whether the evidence of record supports a referral for extra-
schedular consideration.  In exceptional cases, where the 
rating schedule is deemed inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities. The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  Id.;  Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, 
determine whether a particular claim merits submission for an 
extra-schedular evaluation.  Brannon v. West, 12 Vet. App. 
32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Further, where the RO has considered the issue of an extra-
schedular rating and determined it inapplicable, the Board is 
not specifically precluded from affirming a RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular 
rating.  Bagwell, 9 Vet. App. at 339.  The May 2002 rating 
decision determined that the veteran's left arm disability 
picture did not present such a exceptional or unusual case.  
The Board is constrained to agree.

The claims file reflects that the veteran has not required 
hospitalization due to his left arm disability.  The 
examination reports, including those related to his major 
depressive disorder, reflect that the RO where the veteran 
works have provided him accommodation for his disability.  
The veteran uses a cart to transfer files to help him avoid 
having to carry heavy weights in his left arm.  Thus, while 
the veteran's left arm disability clearly impacts the manner 
how he performs his job, he is in fact employed full time, 
and the evidence does not show his left arm disability to 
have a marked impact on his employment.  38 C.F.R. 
§ 3.321(b)(1).

As a result, there is nothing in the record to distinguish 
this case from the cases of numerous other veteran's who are 
subject to the schedular rating criteria for the same 
disability.  Thus, the Board finds that the currently 
assigned 50 percent maximum schedular rating has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected left arm condition.  See 38 
C.F.R. § 4.1.  As already found, there is no evidence 
revealing frequent periods of hospitalization.  Therefore, in 
the absence of such factors, the Board finds that the 
criteria for submission for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met and affirms the RO's finding to that effect.  Bagwell, 9 
Vet. App. at 339. 


ORDER

The claim for service connection for PTSD is denied.

The claim for an initial rating higher than 70 percent for 
major depressive disorder is denied.

The claim for an initial compensable rating for tendonitis of 
the right (major) arm for the period prior to December 3, 
2002, is denied.



However, a higher 10 percent rating - but no greater, is 
granted for the tendonitis of the right (major) arm effective 
December 3, 2002, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for a rating higher than 50 percent for the 
residuals of the injury to the left (minor) forearm is 
denied.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


